DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Application No.:17/082,014, filed on 10/28/2020.  This action has been made NON-FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, US 20110313979 in view of Greenfield, US20150220684. 
Claim 1:
Roberts discloses a system for managing data, the system comprising at least one processor (See Roberts Abstract & Paragraph 0025) configured to: convert a source dataset to a root dataset (See Roberts Paragraph 0025-00291) by obtaining a plurality of intermediary datasets (See Roberts Paragraph 0025-00292).  Roberts fails to disclose reference bits.  However, Greenfield discloses reference bits in Paragraph 0035.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Roberts by the teachings of Green field to enable improved management of data by incorporating reference bits more efficiently (See Greenfield Summary of Invention Paragraph 0022 & 0035).  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both references highly suggests an expectation of success. 
As modified:
The combination of Roberts and Greenfield discloses the following:
convert a source dataset to a root dataset (See Roberts Paragraph 0025-0029) by obtaining a plurality of intermediary datasets (See Roberts Paragraph 0025-0029), wherein, 
the root dataset comprises reference bits (See Greenfield Paragraph 0022 & 0035), wherein the reference bits (See Greenfield Paragraph 0022 & 0035) enable identification of a function that should be used to obtain at least an intermediary dataset (See Roberts Paragraph 0025-0029) of a higher order (See Roberts Paragraph 00533) from which the root dataset was obtained during the conversion of the source dataset to the root dataset (See Roberts Paragraph 0025-0029); 
and the reference bits (See Greenfield Paragraph 0022 & 0035) comprised in the root dataset enable identification of a number of intermediary datasets (See Roberts Paragraph 0025-0029) that have been derived to obtain the source dataset from the root dataset (See Roberts Paragraph 0025-0029); 
and protect retrieval of the root dataset via one or more first authentication systems (See Roberts 0171 & 0177).
Claim 2:
The combination of Roberts and Greenfield discloses wherein the system is configured to store the root dataset in a system that is discrete from a source system that held the source dataset (See Roberts Paragraph 0025-0029) while converting the source dataset to the root dataset (See Roberts Paragraph 0025-0029).
Claim 3:
The combination of Roberts and Greenfield discloses wherein the root dataset  (See Roberts Paragraph 0025-0029) comprises one or more hash values (See Roberts Paragraph 0112-0115) obtained from the intermediary dataset (See Roberts Paragraph 0025-0029) of the higher order (See Roberts Paragraph 00534), wherein the one or more hash values lack semantics with respect to the source dataset in the absence of the reference bits that enable identification of the function and the number of intermediary datasets (See Roberts Paragraph 0025-0029).
Claim 5:
The combination of Roberts and Greenfield discloses wherein the intermediary datasets (See Roberts Paragraph 0025-0029) comprise a plurality of hash values, wherein the system is configured to construct the source dataset from the root dataset by retrieving data strings corresponding to the hash values (See Roberts Paragraph 0112-0115).
Claim 6:
The combination of Roberts and Greenfield discloses wherein data string corresponding to each of unique hash values are unique (See Roberts Paragraph 0112-00155).
Claim 7:
The combination of Roberts and Greenfield discloses wherein the root dataset is converted (See Roberts Paragraph 0025-0029) into a human readable string (See Roberts Paragraphs 0004 & 0165 & 0173), wherein the root dataset is obtainable using the human readable string (See Roberts Paragraphs 0004 & 0165 & 0173).
Claim 8:
The combination of Roberts and Greenfield discloses wherein the intermediary datasets (See Roberts Paragraph 0025-0029) comprise a plurality of hash values (See Roberts Paragraph 0112-0015), wherein the hash values and corresponding data strings (See Roberts Paragraph 0112-0015) are stored in a format that lack semantics with respect to the source dataset (See Roberts Paragraph 0025-0029).
Claim 9:
The combination of Roberts and Greenfield discloses wherein the system is configured to construct the source dataset (See Roberts Paragraph 0025-0029) by: retrieving the root dataset upon authentication (See Roberts 0171 & 0177); and retrieving data strings corresponding to the hash values at least based on the root dataset (See Roberts Paragraph 0112-00156), wherein the reference bits of the root dataset enables addition of semantics to the retrieved data string with respect to the source dataset (See Roberts Paragraph 0025-0029).
Claim 10:
The combination of Roberts and Greenfield discloses wherein the hash values and corresponding data strings are stored in the format that lack semantics with respect to the source dataset in a system (See Roberts Paragraph 0112-00157), which is discrete from a source system that comprises the source dataset during the conversion of the source dataset to the root dataset (See Roberts Paragraph 0025-0029).
Claim 11:
The combination of Roberts and Greenfield discloses wherein the hash values and corresponding data strings are stored in the format (See Roberts Paragraph 0112-0015), which lack semantics with respect to the source dataset, in a source system that comprises the source dataset during the conversion of the source dataset to the root dataset (See Roberts Paragraph 0025-0029).
Claim 12:
The combination of Roberts and Greenfield discloses wherein a client system constructs the source dataset from the root dataset (See Roberts Paragraph 0025-0029), wherein the client system receives the hash values and corresponding data strings from the source system (See Roberts Paragraph 0112-0015).
5.	Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, US 20110313979 in view of Greenfield, US20150220684 and further in view of Charles, US20130054969.
Claim 4:
Roberts and Greenfield failed to disclose activation of the stub initiates authentication, however, Charles discloses these features in Paragraphs 0037 & 0041.
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Roberts and Greenfield by the teachings of Charles to enable improved management of data by incorporating stub initiates authentication more efficiently (See Charles Abstract & Paragraphs 0037 & 0041).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data management.  This close relation between both references highly suggests an expectation of success. 
As modified:
The combination of Roberts, Greenfield and Charles discloses the following:
The combination of Roberts and Greenfield discloses wherein the system is configured to provide a stub, wherein activation of the stub initiates authentication (See Charles Abstract & Paragraphs 0037 & 0041) required for retrieval of the root dataset (See Roberts Paragraph 0025-0029).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        September 8, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Roberts discloses transforming dataset in a first state and a dataset in a second state in paragraph 0029, which is the same as the Applicant’s teachings of converting a source dataset to a root dataset.
        2 Roberts discloses intermediary data sets in Paragraph 0028 teachings of the following: The system is able to process collections of interrelated datasets while maintaining constraints such as referential integrity, statistical consistency of equivalent fields (e.g., fields related by join properties), and other constraints. In some implementations, the system enables developers who build data processing applications using dataflow graphs to build an application that processes related datasets without needing to individually connect components to produce flows that operate on record flows emanating from individual datasets. If multiple interrelated datasets require processing, the developer can provide a constraint specification for a group of datasets and data processing transformations to be applied to the datasets to enable the system to recognize constraints, such as the primary and foreign key relationships among the fields of different datasets, and perform the transformations in a way that ensures that properties such as referential integrity and statistical consistency based on those constraints are substantially maintained (e.g., within a predetermined tolerance).
        3 Paragraph 0053 of Roberts discloses the following: “apply the transformations to the records in the appropriate manner (e.g., in a specified order) and store or output the results” in which is the same as the Applicant’s teachings of “higher order”.
        4 Paragraph 0053 of Roberts discloses the following: “apply the transformations to the records in the appropriate manner (e.g., in a specified order) and store or output the results” in which is the same as the Applicant’s teachings of “higher order”.
        5 Paragraph 0112 of Roberts discloses the following: “compute a hash value for the key values which may uniquely identify an occurrence of a key value combination with the hit status of the participating dataset”.
        6 Paragraph 0112 of Roberts discloses the following: “compute a hash value for the key values which may uniquely identify an occurrence of a key value combination with the hit status of the participating dataset”.
        7 Paragraph 0112 of Roberts discloses the following: “compute a hash value for the key values which may uniquely identify an occurrence of a key value combination with the hit status of the participating dataset”.